IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Community College of                :
Philadelphia,                       :
                                    :
                          Appellant :
                                    :
                   v.               : No. 1729 C.D. 2017
                                    : Argued: November 15, 2018
Faculty and Staff Federation of the :
Community College of Philadelphia, :
Local 2026, AFT, AFL-CIO            :


BEFORE:         HONORABLE P. KEVIN BROBSON, Judge
                HONORABLE MICHAEL H. WOJCIK, Judge
                HONORABLE ELLEN CEISLER, Judge

OPINION BY JUDGE WOJCIK                                            FILED: March 12, 2019

                Community College of Philadelphia (College) appeals from a final
order of the Court of Common Pleas of Philadelphia County (trial court) sustaining
the Faculty and Staff Federation of the Community College of Philadelphia, Local
2026, AFT, AFL-CIO’s (Union) preliminary objections (POs) and dismissing the
College’s Complaint in Equity (Complaint) for lack of subject matter jurisdiction.
The College asserts that the trial court erred because redress for the alleged partial
strike falls under the trial court’s equitable jurisdiction under the Pennsylvania
Public Employe Relations Act (PERA).1 For the reasons that follow, we reverse and
remand.2

       1
           Act of July 23, 1970, P.L. 563, as amended, 43 P.S. §§1101.101-1101.2301.

       2
         This case was argued seriately with Community College of Philadelphia v. Pennsylvania
Labor Relations Board (Pa. Cmwlth., No. 613 C.D. 2017) (Community College). Community
College involved the College’s appeal from a decision of the Pennsylvania Labor Relations Board
                                        I. Background
               On September 15, 2017, the College filed a Complaint and a Petition
for Preliminary Injunction requesting the trial court to enjoin the Union’s partial
strike pursuant to Section 1003 of the PERA, 43 P.S. §1101.1003. The College
asserted that the full-time faculty’s refusal to perform required assessment work
constituted a strike that met Section 1003’s “clear and present danger” standard.
               The College is a “public employer” within the meaning of Section
301(1) of the PERA, 43 P.S. §1101.301(1). The Union is an “employe organization”
under Section 301(3) of the PERA, 43 P.S. §1101.301(3), representing full-time
faculty at the College, among others. The College and the Union are parties to a
collective bargaining agreement (CBA), which expired on August 31, 2016. The
parties continue to operate under the terms of the expired agreement, with Union-
represented faculty continuing to receive full pay and benefits. The parties are
currently in negotiations for a successor agreement under the supervision of the
Bureau of Mediation. Reproduced Record (R.R.) at 10a-11a.
               The College is an open admission institution serving the Philadelphia
area and approximately 30,000 students each year, offering associate degrees and
academic and proficiency certificates. The College alleged that, in order for it to
maintain its accreditation, the Middle States Commission on Higher Education
requires the College to engage in a continuous cycle of assessment of student
learning outcomes and to use the results of the assessment to improve and update
courses, curricula, teaching methods and student learning. These assessments

(Board) declining to issue a complaint and dismissing the College’s charge of unfair labor practices
filed against the Union. The College charged that the Union’s instruction to its members to refuse
to perform mandated assessment work and its members’ refusal to perform mandated assessment
work constituted a failure to bargain in good faith in violation of Section 1201(b)(3) of the PERA,
43 P.S. §1101.1201(b)(3). The Board concluded that the legality of a strike falls within the trial
court’s jurisdiction, not the Board’s. Community College.
                                                 2
require full-time faculty to examine and review courses and curricula to ensure
students are meeting established course, program and institutional level learning
outcomes. The performance of assessment work is a professional responsibility of
each full-time faculty member and a required duty under the expired CBA and past
practice. R.R. at 12a-14a.
             The College asserted that the failure of full-time faculty members to
complete and submit the required assessments places the College’s accreditation in
jeopardy. Without accreditation, the College would lose federal and certain state
funding. Additionally, the College’s students would no longer be eligible for federal
and state financial aid, including Pell grants, because that aid is conditioned on a
student attending an accredited institution. Further, without the assessments, the
College would be unable to adequately assess whether students are achieving the
learning objectives of courses and programs. R.R. at 14a.
             The College alleged that, in the 2012-2013 academic year, during
ongoing negotiations for the parties’ previous CBA, the Union instructed faculty to
refuse to perform assessments. As a result, the College received a formal written
notice from the Middle States Commission that its accreditation may be in jeopardy.
The College remained on warning until early 2016, when full-time faculty resumed
performing assessments on a continuing basis. R.R. at 15a.
             The College further alleged that, beginning in November 2016, and
continuing through the present, the Union once again instructed full-time faculty to
refuse to perform mandated assessment work, while continuing to accept full pay
and benefits. The College demanded the Union to cease and desist from instructing
full-time faculty to refuse to perform assessment work while receiving full pay and
benefits. The Union did not stop. Full-time faculty are refusing to perform


                                         3
assessments. The College claims that this concerted refusal to perform assessment
work constitutes a partial strike. R.R. at 15a-16a.
               The College requested an injunction of the partial strike because it is
creating a clear and present danger or threat to the health, safety or welfare of the
public in violation of Section 1003 of the PERA. The College claimed that the
partial strike threatens the College’s accreditation, which if lost, would likely cause
the College to cease operations. Such a loss threatens the health, safety and welfare
of the public by jeopardizing the community’s access to affordable higher education,
decreasing the number of skilled workers entering the labor force and reducing tax
revenue for the City of Philadelphia. R.R. at 17a-22a.
               The College requested the trial court to enjoin the Union and its
members from refusing to perform the required assessment work; to order the full-
time faculty to complete all forms of required assessment work immediately; and to
order the Union to terminate the partial strike and direct all full-time faculty to return
to the full performance of their duties, including assessment work. R.R. at 22a.
               In response, the Union filed POs, which included a challenge to the trial
court’s subject matter jurisdiction.3 Specifically, the Union asserted that the Board
has exclusive jurisdiction over the College’s Complaint because the College seeks
redress of Union conduct, which arguably constitutes an unfair labor practice under
Section 1301 of the PERA, 43 P.S. §1101.1301. R.R. at 139a, 142a-43a. The Union
alleged that the performance of assessment work has always been a voluntary
activity by full-time faculty. R.R. at 5a. Further, the Union asserted that the College
already filed a charge with the Board asserting that the very same conduct constituted

       3
          The Union also objected to the Complaint on the grounds of legal insufficiency, pendency
of a prior action and failure to exhaust a statutory remedy. R.R. at 135a.


                                                4
an unfair labor practice, and as a result, should be precluded from proceeding in the
trial court.4 R.R. at 4a-5a.
               The trial court sustained the Union’s POs on subject matter jurisdiction,
dismissed the College’s Complaint, and ruled that the College’s Petition for
Preliminary Injunction was moot. From this decision, the College timely appealed
to this Court. The College filed a statement of errors complained of on appeal
pursuant to Rule 1925(b) of the Pennsylvania Rules of Appellate Procedure,
Pa. R.A.P. 1925(b), as directed by the trial court. The trial court filed an opinion in
support of its order.
               In the Pa. R.A.P. 1925(a) opinion, the trial court concluded that it
lacked subject matter jurisdiction because the College had already filed an unfair
labor practice charge with the Board raising the same issues based on the same
conduct. The gravamen of the College’s Complaint is that of an unfair labor practice
because it involves questions of whether completion of assessment work by full-time
faculty is voluntary or mandatory and whether the College can unilaterally impose
this requirement during ongoing negotiations, thereby altering the status quo. The
Board has exclusive jurisdiction to prevent any person from engaging in an unfair
labor practice under Section 1301 of the PERA. Therefore, the trial court concluded
that the College’s Complaint properly belongs in the Board’s exclusive jurisdiction.



       4
          The Union itself also filed a charge with the Board, citing violations under Section
1201(a) of the PERA, on the basis that the College altered the status quo by mandating the
performance of assessment work during negotiations and threatened to subject full-time faculty
members who refused to perform assessment work to negative performance evaluations and
disciplinary actions. R.R. at 138a. The Board issued a complaint on the Union’s charge, but
dismissed the College’s charge upon concluding that the trial court has exclusive jurisdiction over
the alleged strike. See Community College; see also R.R. at 138a.


                                                5
                                              II. Issue
               On appeal,5 the College contends that the trial court erred in
determining it did not have subject matter jurisdiction over the College’s Complaint.
Section 1003 of the PERA expressly grants the courts jurisdiction to enjoin strike
activity that poses a clear and present danger or a threat to the health, safety and
welfare of the public. In its Complaint, the College alleged that its full-time faculty
is engaged in a partial strike that poses a clear and present danger or a threat to the
health, safety and welfare of the public. The College claims that the trial court
disregarded its statutory duty to determine whether the faculty is on strike, and
whether that strike should be enjoined.

                                         III. Discussion
               The courts and the Board play separate roles in the adjudication of
matters arising under the PERA. To wit, the courts have equity jurisdiction over
strikes prohibited under Article X of the PERA. Sections 1001, 1002 and 1003 of
the PERA, 43 P.S. §§1101.1001, 1101.1002, 1101.1003; see Armstrong School
District v. Armstrong Education Association, 595 A.2d 1139, 1143 (Pa. 1991)
(Section 1003 of the PERA confers equity jurisdiction upon the common pleas court


       5
           Our review of a trial court’s order sustaining or denying POs is limited to determining
whether the trial court erred or abused its discretion. Minor v. Kraynak, 155 A.3d 114, 121
(Pa. Cmwlth. 2016). “When considering preliminary objections, we must accept as true all well-
pleaded material facts alleged in the complaint and all reasonable inferences deducible therefrom.”
Id. “A preliminary objection should be sustained only in cases when, based on the facts pleaded,
it is clear and free from doubt that the facts pleaded are legally insufficient to establish a right to
relief.” Id. “When preliminary objections raise a question of subject matter jurisdiction, ‘[t]he
trial court’s function is to determine whether the law will bar recovery due to a lack of subject
matter jurisdiction.’” Mazur v. Trinity Area School District, 926 A.2d 1260, 1265 (Pa. Cmwlth.
2007), aff’d, 961 A.2d 96 (Pa. 2008) (quoting Kimmel Township Taxpayers Association v.
Claysburg Kimmel School District, 604 A.2d 1149, 1152 (Pa. Cmwlth. 1992)).


                                                  6
once a public employer seeks relief from a strike); City of Scranton v. Pennsylvania
Labor Relations Board, 505 A.2d 1360, 1363 (Pa. Cmwlth. 1986) (a contest as to
the validity or legality of a strike is reserved for the courts). On the other hand, the
Board has exclusive jurisdiction where the alleged acts forming the basis of a
complaint constitute unfair labor practices under Section 1201 of the PERA.6
Section 1301 of the PERA, 43 P.S. §1101.13017; Hollinger v. Department of Public
Welfare, 365 A.2d 1245, 1248-49 (Pa. 1976).




       6
         Notably, prohibited unfair labor practices include strikes, but in limited contexts, which
have not been asserted here:

                (6) Calling, instituting, maintaining or conducting a strike or boycott
                against any public employer or picketing any place of business of a
                public employer on account of any jurisdictional controversy.

                (7) Engaging in, or inducing or encouraging any individual
                employed by any person to engage in a strike or refusal to handle
                goods or perform services; or threatening, coercing or restraining
                any person where an object thereof is to (i) force or require any
                public employer to cease dealing or doing business with any other
                person or (ii) force or require a public employer to recognize for
                representation purposes an employe organization not certified by
                the board.

43 P.S. §1101.1201(b)(6)-(7) (emphasis added).

       7
           Specifically, Section 1301 of the PERA provides:

                The board is empowered, as hereinafter provided, to prevent any
                person from engaging in any unfair practice listed in Article XII of
                this act. This power shall be exclusive and shall not be affected by
                any other means of adjustment or prevention that have been or may
                be established by agreement, law, or otherwise.

43 P.S. §1101.1301.
                                                  7
             The starting point in a consideration of whether the trial court has
jurisdiction is whether the remedy sought is redress of a strike under Sections 1001,
1002 or 1003 of the PERA. Section 301(9) of the PERA defines a “strike” as:

             [C]oncerted action in failing to report for duty, the wilful
             absence from one’s position, the stoppage of work,
             slowdown, or the abstinence in whole or in part from the
             full, faithful and proper performance of the duties of
             employment for the purpose of inducing, influencing or
             coercing a change in the conditions or compensation or the
             rights, privileges, or obligations of employment.

43 P.S. §1101.301(9) (emphasis added). Article X of the PERA governs strikes and
directs public employers to seek relief from strikes in the courts. Sections 1001,
1002 and 1003 of the PERA, 43 P.S. §§1101.1001, 1101.1002, 1101.1003.
             Specifically, Section 1001 of the PERA prohibits strikes by guards at
prisons or mental hospitals or employees directly involved with the functioning of
the courts. 43 P.S. §1101.1001. “If a strike occurs[,] the public employer shall
forthwith initiate in the court of common pleas of the jurisdiction where the strike
occurs, an action for appropriate equitable relief including but not limited to
injunctions.”   Id. (emphasis added).          If the strike involves Commonwealth
employees, the action may be filed in the Commonwealth Court. Id.
             Section 1002 prohibits strikes during negotiation and mediation,
providing:

             Strikes by public employes during the pendency of
             collective bargaining procedures set forth in sections 801
             and 802 of Article VIII are prohibited. In the event of a
             strike during this period the public employer shall
             forthwith initiate an action for the same relief and utilizing
             the same procedures required for prohibited strikes under
             section 1001.

                                           8
43 P.S. §1101.1002 (emphasis added).
             Of relevance here, Section 1003 of the PERA permits a strike after
certain conditions are met provided it does not create a clear and present danger or
threat to the health, safety or welfare of the public.             43 P.S. §1101.1003.
Specifically, Section 1003 provides:

             If a strike by public employes occurs after the collective
             bargaining processes set forth in sections 801 and 802 of
             Article VIII of this act have been completely utilized and
             exhausted, it shall not be prohibited unless or until such a
             strike creates a clear and present danger or threat to the
             health, safety or welfare of the public. In such cases the
             public employer shall initiate, in the court of common
             pleas of the jurisdiction where such strike occurs, an
             action for equitable relief including but not limited to
             appropriate injunctions and shall be entitled to such relief
             if the court finds that the strike creates a clear and present
             danger or threat to the health, safety or welfare of the
             public. . . . Hearings shall be required before relief is
             granted under this section and notices of the same shall be
             served in the manner required for the original process with
             a duty imposed upon the court to hold such hearings
             forthwith.
Id. (emphasis added). Partial or selective strikes fall within the purview of Section
1003 and may be enjoined if they create a clear and present danger or threat to the
health, safety and welfare of the public. Wilkes-Barre Area Education Association
v. Wilkes-Barre Area School District of Luzerne County, 523 A.2d 1183, 1185
(Pa. Cmwlth. 1987).
             Further, Section 1006 of the PERA provides: “No public employe shall
be entitled to pay or compensation from the public employer for the period engaged
in any strike.” 43 P.S. §1101.1006. Where a public employer complains that the
striking public employees received compensation during the strike in violation of
Section 1006 of the PERA, jurisdiction over the dispute lies in the trial court. See
                                           9
Woodland Hills Education Association, PSEA/NEA v. Woodland Hills School
District, 508 A.2d 365, 366 (Pa. Cmwlth. 1986) (court of common pleas considered
the school district’s declaratory judgment action seeking reimbursement for
payments made for benefits paid to teachers during their strike under Section 1006
of the PERA). Conversely, where a public employee complains that the public
employer unlawfully engaged in self-help by withholding accrued wages or other
compensation from striking public employees, it is an unfair labor practice within
the meaning of Section 1201(a)(1) of the PERA,8 and falls within the jurisdiction of
the Board. Philipsburg-Osceola Education Association v. Philipsburg-Osceola
Area School District, 633 A.2d 220, 224 (Pa. Cmwlth. 1993), appeal discont’d, 637
A.2d 294 (Pa. 1994); Bailey v. Ferndale Area School District, 454 A.2d 207, 210
(Pa. Cmwlth. 1982).
               The trial court and the Union both rely on Hollinger for the proposition
that the trial court lacked jurisdiction over the matter because the College’s
Complaint arguably constitutes an action for redress of unfair labor practices falling
within the Board’s jurisdiction. In Hollinger, a group of public employees filed
complaints in equity in this Court’s original jurisdiction against their public
employers to enjoin payroll deductions for union dues and to recover the amount of
dues already deducted. In response, the public employers filed POs challenging our
subject matter jurisdiction and arguing that the employees’ claims belonged before
the Board. We disagreed and overruled the POs.




       8
         This section prohibits public employers from “[i]nterfering, restraining or coercing
employes in the exercise of rights guaranteed in Article IV of this act,” which includes the right to
strike. 43 P.S. §1101.1201(a)(1); see Section 401 of the PERA, 43 P.S. §1101.401 (employee
rights).
                                                10
             On appeal, the Supreme Court reversed. Hollinger, 365 A.2d at 1251.
The Supreme Court determined that the alleged unauthorized withholding of dues
arguably constitutes unlawful labor practices listed under Sections 1201(a)(1) and
(b)(1) of the PERA. Id. at 1249. The Court held that the Board, not the courts, have
exclusive subject matter jurisdiction over unfair labor practices pursuant to Section
1301 of the PERA. Id. at 1248-49. The Supreme Court opined, “if a party directly
seeks redress of conduct which arguably constitutes one of the unfair labor practices
listed in Article XII (Section 1201) of the PERA, . . . jurisdiction to determine
whether an unfair labor practice has indeed occurred and, if so, to prevent a party
from continuing the practice is in the [Board], and nowhere else.” Id. at 1249
(emphasis added).
             Since Hollinger, the Courts have consistently held that a dispute
regarding an arguably unfair labor practice lies only with the Board. See, e.g.,
Municipal Employees Organization of Penn Hills v. Municipality of Penn Hills, 876
A.2d 494, 499 (Pa. Cmwlth.), appeal denied, 890 A.2d 1062 (Pa. 2005) (whether an
employer’s refusal to process employee’s grievance based on last chance agreement
was an alleged unfair practice in the Board’s jurisdiction); Hotel and Restaurant
Employees International Union Local No. 391-AFL-CIO v. School District
Allentown City, 702 A.2d 16, 17 (Pa. Cmwlth. 1997) (the Board, not the common
pleas court, has exclusive jurisdiction over a charge that the public employer refused
to comply with a binding arbitration award, which is an unfair labor practice under
Section 1201(a)(8) of the PERA, 43 P.S. §1101.1201(a)(8)); School District of Penn
Hills v. Penn Hills Educational Association, 383 A.2d 1301, 1303 (Pa. Cmwlth.
1978) (common pleas court did not have jurisdiction to enjoin an arbitration process
between a teachers’ association and school district concerning the association’s


                                         11
alleged grievance as such arguably constituted an unfair labor practice under Section
1201(a)(5)).
               However, Hollinger and its progeny are not strike cases. These cases
do not limit or even discuss the court’s jurisdiction over strikes as expressly
authorized under Article X of the PERA. See Hollinger; Municipal Employees;
Hotel and Restaurant Employees; School District of Penn Hills.
               Notably, Hollinger did recognize an exception to the Board’s exclusive
jurisdiction over unfair labor practice cases for actions sounding in contract. The
Supreme Court declared, in dicta, that the Board’s exclusive jurisdiction over unfair
labor practice cases “does not, of course, divest a court of jurisdiction to entertain
suits for breach of contract merely because the alleged breach may arguably be an
unfair labor practice.” Hollinger, 365 A.2d at 1249 n.10 (emphasis in original).
Later, in City of Philadelphia v. District Council 33, American Federation of State,
County and Municipal Employees, AFL-CIO, 598 A.2d 256, 259 (Pa. 1991), the
Supreme Court applied this very principle.
               In City of Philadelphia, the union filed suit with the common pleas
court to enjoin the city from enforcing its ordinance on the basis it detrimentally
changed the parties’ pension plan under their CBA.            The trial court granted
injunctive relief.    The city appealed, claiming that the Board had exclusive
jurisdiction over the union’s complaint because it involved a labor dispute over the
city’s failure to bargain collectively in good faith with the union about the new
pension system under Section 1201(a)(5) of the PERA. The union argued that its
complaint did not assert an unfair labor practice, but rather a breach of contract claim
and that jurisdiction belonged in the common pleas court. The Supreme Court, citing
Hollinger, held that the complaint clearly alleged a breach of contract claim and that


                                          12
the common pleas court exercised proper jurisdiction over the matter. City of
Philadelphia, 598 A.2d at 259.
              It is our view that the present case falls within the Hollinger exception.
Just as the courts of common pleas have jurisdiction to hear breach of contract
claims, they also have jurisdiction to enjoin prohibited strikes pursuant to Sections
1001, 1002 and 1003 of the PERA. A court of competent jurisdiction is not divested
of its jurisdiction merely because the allegations involved may arguably be an unfair
labor practice. See City of Philadelphia; Hollinger. To conclude otherwise would
implicitly abrogate the express power given to the courts to grant equitable relief to
public employers when public employees engage in prohibited strikes under
Sections 1001, 1002 and 1003 of the PERA. See Section 1922(a)(2) of the Statutory
Construction Act of 1972, 1 Pa. C.S. §1922(a)(2) (General Assembly intends the
entire statute to be given effect); Snyder Brothers, Inc. v. Pennsylvania Public Utility
Commission, 198 A.3d 1056, 1071 (Pa. 2018) (courts “are required to interpret or
construe a statute so as to give effect to all of its provisions, ‘if possible’”).
              Upon review, the allegations and relief requested squarely place the
College’s Complaint within the trial court’s jurisdiction under the PERA. The
College filed its Complaint to enjoin a partial strike under Section 1003 of the PERA.
In support, the College alleged that the full-time faculty are required to perform
assessment work. R.R. at 13a. The Union is instructing its members to refuse to
perform required assessment work. R.R. at 15a. In accord therewith, the members
are refusing to perform assessment work, while continuing to receive full pay and
benefits. R.R. at 15a. The College further alleged that the partial strike is creating
a clear and present danger or threat to the health, safety or welfare of the public by
jeopardizing the College’s accreditation. R.R. at 17a-22a. The College requested


                                            13
the trial court to order the Union to enjoin the partial strike. R.R. at 22a. In short,
the gravamen of the College’s Complaint seeks redress for a strike, not an unfair
labor practice. Therefore, jurisdiction of the College’s Complaint is vested with the
trial court, not the Board.
             The fact that the College also filed an unfair labor practice charge with
the Board based on the same conduct does not alter our analysis. Although two
causes of action may arise from the same set of operative facts, that does not mean
they are the same. The PERA establishes two distinct avenues for relief based on
the conduct for which redress is sought. As discussed above, the statutory provision
vesting the Board with exclusive original jurisdiction over unfair labor practices
does not divest the courts of jurisdiction to entertain equity actions to enjoin a strike.
             Nevertheless, the Union and the trial court argue that the trial court
cannot exercise jurisdiction once a labor practice charge is filed, even where the
Secretary dismisses the charge. In support, they rely on Philipsburg-Osceola, which
holds that an adverse ruling by the Secretary of the Board does not divest the Board
of exclusive jurisdiction or invest jurisdiction in another forum. 633 A.2d at 224.
             In Philipsburg-Osceola, after a strike, the union filed a charge with the
Board, alleging that the school district had committed an unfair labor practice by
unilaterally deducting money from members’ paychecks for each day they were on
strike. The Secretary of the Board refused to issue a complaint on the basis that the
school district had not engaged in unlawful conduct. The union then filed the exact
same claim seeking relief from the trial court. The union did not dispute the Board’s
jurisdiction, but rather argued that, because of the Secretary’s dismissal of its charge,
the trial court could now exercise equitable jurisdiction of its complaint and enjoin
the school district’s conduct under the Pennsylvania Wage Payment and Collection


                                           14
Law.9 The school district filed POs asserting that the trial court lacked jurisdiction
over the dispute. The trial court overruled the POs and granted the union’s request
for a preliminary injunction. Philipsburg-Osceola, 633 A.2d at 221-23.
               On appeal, we held that the trial court lacked jurisdiction over the
collective bargaining dispute, even though the Secretary refused to issue a complaint
on the union’s charge. Philipsburg-Osceola, 633 A.2d at 224. We explained:

               [T]he matter did not end with the Secretary’s decision. The
               decision included a statement that “[a]ny exceptions to this
               decision not to issue a complaint may be filed with the
               Board. . . .” The record does not show whether the [labor
               union] filed exceptions, though it may in fact have done
               so. In any event, the [union] had the right to take
               exceptions before the [Board] and, of course, had the
               additional avenue of appeal for judicial review of a
               [Board] decision.
Id. Thus, we reversed the preliminary injunction, holding that the trial court lacked
jurisdiction over the dispute as it remained within the exclusive jurisdiction of the
Board. Id. at 225.
               The application of Philipsburg-Osceola to this case is misplaced.
Philipsburg-Osceola holds the trial court cannot exercise equitable jurisdiction over
an unfair labor practice claim that properly belongs before the Board, even though
the Board refused to issue a complaint. 633 A.2d at 224. The case does not hold
that the filing of an unfair practice claim with the Board precludes the filing of a
complaint in the trial court to resolve a matter squarely within the court’s
jurisdiction, or vice versa. See id.; see also Millcreek Township School District v.
Pennsylvania Labor Relations Board, 631 A.2d 734, 737 (Pa. Cmwlth. 1993),
appeal denied, 641 A.2d 590 (Pa. 1994) (simply because “the same act may give rise


      9
          Act of July 14, 1961, P.L. 637, as amended, 43 P.S. §§260.1-260.45.
                                               15
to both a violation of the collective bargaining agreement and an unfair labor
practice, or that determination of whether an unfair labor practice has occurred may
depend on interpretation of the collective bargaining agreement, does not oust the
Board of jurisdiction”).
             The decision is Philipsburg-Osceola is premised on the doctrine of
primary jurisdiction, which holds:

             [W]here an agency has been established to handle a
             particular class of claims, the court should refrain from
             exercising its jurisdiction until the agency has made a
             determination. Hence, although the court may have
             subject matter jurisdiction, the court defers its jurisdiction
             until an agency ruling has been made.
Jackson v. Centennial School District, 501 A.2d 218, 221 (Pa. 1985) (emphasis
added). The doctrine of primary jurisdiction is not applicable here. While the Board
has the authority to hear unfair labor practice disputes, it does not have the general
authority to enjoin prohibited strikes under Sections 1001, 1002 and 1003. That is
reserved for the courts.        Sections 1001, 1002 and 1003 of the PERA,
43 P.S. §§1101.1001, 1101.1002, 1101.1003; see Armstrong, 595 A.2d at 1143; City
of Scranton, 505 A.2d at 1363.
             In the case before us, the College did not ask the trial court to remedy
bad faith bargaining conduct. The College’s Complaint does not fall within the
“particular class of claims” over which the Board exercises jurisdiction. Rather, the
College requested the trial court to enjoin a “strike” that was presenting a clear and
present danger or threat to the health, safety or welfare of the public. This claim
falls squarely within the trial court’s subject matter jurisdiction under Section 1003
of the PERA. 43 P.S. § 1101.1003; see Armstrong, 595 A.2d at 1143. If the trial
court determined assessment work was not mandatory, and there was no strike as

                                          16
alleged, the trial court could have simply denied the relief requested. However, by
deferring to the Board, the trial court abdicated its statutory responsibility to
determine whether a strike is occurring and whether it presents a “clear and present
danger or threat to the health, safety or welfare of the public.” 43 P.S. §1101.1003.
Thus, the trial court erred in granting POs on the ground that it lacked subject matter
jurisdiction.


                                    IV. Conclusion
                Accordingly, we reverse and remand the matter to the trial court for
further proceedings on the College’s Complaint.




                                        MICHAEL H. WOJCIK, Judge




                                          17
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Community College of                :
Philadelphia,                       :
                                    :
                          Appellant :
                                    :
                   v.               : No. 1729 C.D. 2017
                                    :
Faculty and Staff Federation of the :
Community College of Philadelphia, :
Local 2026, AFT, AFL-CIO            :



                                    ORDER


            AND NOW, this 12th day of March, 2019, the order of the Court of
Common Pleas of Philadelphia County (trial court), dated October 23, 2017, is
REVERSED, and this matter is REMANDED to the trial court for proceedings
consistent with the foregoing opinion.
            Jurisdiction is relinquished.



                                         __________________________________
                                         MICHAEL H. WOJCIK, Judge